     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 1 of 14 - Page ID # 1




                                IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEBRASKA


                                                              Case No. ______________
SPEEDWAY MOTORS, INC.,

                   Plaintiff,
                                                                    COMPLAINT
         v.
                                                        REQUEST FOR PLACE OF TRIAL
MARIA STRONG, in her official capacity as
Acting Register of Copyright,

                   Defendant.



                                          INTRODUCTION

            Plaintiff Speedway Motors, Inc. (“Speedway Motors”) brings this action for judicial

review of the United States Copyright Office’s (the “Copyright Office”) decisions denying three

applications for copyright registrations for Speedway Motors’ new corporate logos (the

“Works”), reproduced here:




            The Copyright Office refused to issue copyright registration on the basis that the logos

are allegedly not “original works of authorship” eligible for copyright protection under 17 U.S.C.

§ 102(a), i.e., that the logos lack sufficient creativity. Those refusals to register were arbitrary,

                                                  1
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 2 of 14 - Page ID # 2




capricious, an abuse of discretion, or otherwise not in accordance with law, and in violation of

Speedway Motors’ rights. Speedway Motors brings this action against Maria Strong, in her

official capacity as the Acting Register of Copyrights, to obtain judicial review of the Copyright

Office’s actions, vacate the refusals to register, and compel the Copyright Office to issue

copyright registrations on Speedway Motors’ applications.


                            PARTIES, JURISDICTION, AND VENUE

            Plaintiff Speedway Motors, Inc. is a Nebraska corporation with its principal place of

business at 340 Victory Lane, Lincoln, Nebraska. Speedway Motors has been a trusted source for

specialty rodding and racing products and friendly expert advice for more than 65 years, offering

unmatched product selection and service as a leader in the rodding and racing industries.

            Defendant Maria Strong is the Acting Register of Copyrights and Director of the United

States Copyright Office, having her principal place of business at 101 Independence Avenue,

S.E., Washington, D.C. 20559. Defendant Strong has administrative responsibilities for issuing

registrations regarding copyright claims and applications and supervises the employees in the

Copyright Office that review and make registration determinations.

            This is an action for judicial review of the Copyright Office’s refusals to register the

Works arising under the Administrative Procedure Act (5 U.S.C. §§ 701-706) and the Copyright

Act (17 U.S.C. § 101 et seq.).

            This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 703 and 28 U.S.C.

§§ 1331, 1338, 1346(a)(2), 1361.

            Venue is proper in this Court under 28 U.S.C. § 1391(e) because Speedway Motors

resides in this district.




                                                  2
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 3 of 14 - Page ID # 3




                   SPEEDWAY MOTORS AND ITS CREATIVE LOGO WORKS

            Speedway Motors was founded in 1952 as one of the Midwest’s first speed shops and

now markets goods in the performance vehicle field, including parts for race cars, hot rods, and

vintage cars. Over 65 years, Speedway Motors has grown from a one-man operation to become

the world’s largest manufacturer, distributor, and retailer of street rod and racing products.

            In 2018, Speedway Motors undertook to redesign its prior corporate logo it had used for

many years, seen here:




            As part of this effort, Speedway Motors engaged an established marketing firm, Brand

Innovation Group (BIG), to assist in designing new creative artworks for use in marketing and

communications. BIG worked with Speedway Motors to create new logos that symbolized the

racing and performance automotive industries while still referencing classic features of the

Speedway Motors brand.

            One of the logos developed by BIG

and Speedway Motors is the “Speedway

Motors Logo Work” shown here. This work

features multiple elements which are the result

of     deliberate    creation,   selection,   and

arrangement. This logo features the wording




                                                    3
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 4 of 14 - Page ID # 4




“Speedway Motors” with each word in different highly-stylized forms, and the tail of the “y”

extending into a complex, asymmetric dark purple line art which wraps around much of the text,

all set against a deep yellow background.

            BIG and Speedway Motors also developed the “S Logo

Work”, reproduced here, which features a highly stylized “S” shape

set against a deep yellow background and a multi-featured

asymmetric dark purple line art shape. As a whole, the S Logo Work

is unique, non-typical, stylistic, and composed of graphic elements

arranged to create a striking impression.

            BIG and Speedway Motors also

developed the “Team Speedway Motors Logo

Work” shown here. This work has many of the

same features as the Speedway Motors Logo

Work, and also features the word “Team”

which is shown in a different stylized form

from the other words.


               THE COPYRIGHT OFFICE AND COPYRIGHT REGISTRATION

            The Copyright Office is a part of the Library of Congress and performs several critical

functions related to copyrights and copyright protection in the United States. One of these

functions is administering the copyright registry on behalf of the United States. As part of that

function, the Copyright Office is responsible for examining applications to register “works” for

copyright protection to determine whether they satisfy the statutory requirements for

registration—including copyright eligibility—and otherwise comply with the Copyright


                                                  4
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 5 of 14 - Page ID # 5




Office’s regulations. Based on its examination, the Copyright Office then either registers or

refuses to register the claims.

            Registration of copyright claims is an essential component of the copyright protection

framework under the Copyright Act because it creates a public record that includes key facts

relating to the authorship and ownership of the claimed work. As such, the Copyright Act

encourages owners of copyrighted works to seek prompt registration by conditioning numerous

benefits on proper registration, such as the ability to file a lawsuit for copyright infringement,

prima facie evidence of the validity of the copyright and the facts contained in the certificate of

registration, and eligibility for statutory damages and attorneys’ fees and costs in an action for

infringement.

            Securing copyright protection in the United States is not meant to be difficult. Rather,

copyright protection is available to any work, provided that it is in a fixed medium, is original,

and is a “work of authorship,” that is, it demonstrates a “minimal degree of creativity.” Feist

Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991). In Feist, the Supreme Court

emphasized that the level of creativity required for copyright protection is “extremely low,” and

“even a slight amount [of creativity] will suffice.” Id. “The vast majority of works make the

grade quite easily, as they possess some creative spark, ‘no matter how crude, humble or

obvious’ it might be.” Id.

            Given this low bar, the Copyright Office has registered many millions of copyright

claims since its inception, and now typically registers more than half a million copyright claims

each year. Indeed, in the fiscal year 2018—the year ending just before Speedway Motors first

applied for registrations of the Works—the Copyright Office registered approximately 560,000

copyrighted works.



                                                  5
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 6 of 14 - Page ID # 6




                    THE COPYRIGHT APPLICATIONS AND REFUSALS

            On October 4, 2018, Speedway Motors filed three applications with the Copyright

Office to register the Works, which were assigned case numbers 1-7012396641 (Speedway

Motors Logo), 1-7012397067 (S Logo), and 1-7012468241 (Team Speedway Motors Logo).

            The Copyright Office, however, denied Speedway Motors’ applications and refused to

register the Works. In its refusals, the Copyright Office did not dispute that the Works are

original works contained in a fixed medium. Instead, by letters dated November 29, 2018, the

Copyright Office informed Speedway Motors that the Works did not qualify for copyright

protection because each “lacks the authorship necessary to support a copyright claim.”

            On February 11, 2019, Speedway Motors submitted its first requests for reconsideration

to the Copyright Office. In those letters, Speedway Motors argued that the Works exceeded the

extremely low level of creativity required to constitute a “work of authorship” and sustain a

copyright claim. In particular, Speedway Motors argued that the Works contains the “minimal

degree” of requisite creativity based upon, among other factors, its unique, non-typical, stylistic,

multi-graphical design elements. Speedway Motors again urged the Copyright Office to register

its copyright claim in the Works.

            On June 19, 2019, the Copyright Office informed Speedway Motors that it was again

refusing to register the Works. Despite acknowledging that “even a slight amount of original

authorship will suffice” to warrant copyright registration, the Copyright Office nevertheless

concluded that the Works did not contain a “sufficient amount of creativity to warrant

registration.” According to the Copyright Office: “Combining a business name with” or

“Centering a letter within” “a geometric shape is an age-old, common log configuration. Tthat

the shape correspondences [sic] with the nature of the business is also an obvious logo



                                                 6
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 7 of 14 - Page ID # 7




configuration. The arrangement of these few elements into an obvious, expected configuration

lacks the necessary creativity required to support a claim in copyright.”

            On September 18, 2019, Speedway Motors submitted its second requests for

reconsideration to the Copyright Office, again arguing that the Works far exceed the low level of

creativity required to support a copyright registration. Speedway Motors pointed out that the

Copyright Office’s refusal to register the Works was contrary to prevailing law, inconsistent with

the Copyright Office’s Compendium of U.S. Copyright Office Practices, which is the

administrative manual of the Register of Copyrights that provides instruction to agency staff

regarding their statutory duties, and inconsistent with other recent decisions of the Copyright

Office registering logos for American Airlines and NBA basketball teams.

            By letter dated June 25, 2020, the Review Board of the United States Copyright Office

(the “Board”) informed Speedway Motors that it was affirming the decisions of the Registration

Program to deny copyright protection to the Works. In its decision, the Board “finds that none of

the Works’ individual components are sufficiently creative to be eligible for copyright

protection” and “finds that, viewed as a whole, the selection, coordination, and arrangement of

the shapes, colors, words, and letter(s) that comprise the Works are insufficient to render the

Works sufficiently creative and original.” The Board letter closes by stating, “Pursuant to 37

C.F.R. § 202.5(g), this decision constitutes final agency action in this matter.”

            Speedway Motors respectfully submits that the Copyright Office’s denial of Speedway

Motors’ registrations violates governing law and, in particular, the Supreme Court’s teaching that

only a “minimal degree of creativity” is required for copyright protection. Feist, 499 U.S. at 345.

            As then-Judge Ginsburg noted while sitting on the D.C. Circuit, “[i]t is not the

Register’s task to shape the protection threshold or ratchet it up beyond the ‘minimal creative



                                                 7
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 8 of 14 - Page ID # 8




spark required by the Copyright Act and the Constitution.’” Atari Games Corp. v. Oman, 979

F.2d 242 (D.C. Cir. 1992) (quoting Feist) (holding that the Copyright Office lacked a “rational

basis for finding the elements as combined and arranged in BREAKOUT video game ‘so

commonplace that [they have] come to be expected as a matter of course’”). Here, as in Atari,

the Copyright Office “ratchet[ed] up” the threshold for copyright protection, holding Speedway

Motors to a higher standard than that applied to other copyright applicants.

            The Board’s explanation that each of the Works is “a ‘garden-variety’ logo

configuration that is not entitled to copyright protection” does not withstand scrutiny. As a

threshold matter, a work comprised of geometric shapes can be protected by copyright law. The

Copyright Office’s own Compendium of U.S. Copyright Office Practices recognizes that

registration will issue for “a creative design that goes beyond the mere display of a few

geometric shapes in a preordained or obvious arrangement.” § 906.1. That section refers to the

following image:




The Compendium also admits that “a work of authorship that incorporates one or more [familiar

symbols and designs] into a larger design maybe registered if the work as a whole contains a

sufficient amount of creative expression.” § 313.4(J).

                                                8
4829-3817-6965.1
     4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 9 of 14 - Page ID # 9




            Speedway Motors’ Works are not “preordained” and extend well beyond the standard

geometric shapes shown above. Indeed, the Board letter recognizes that “the purple band within

the yellow circle is stylized and has different widths” and is combined with purple and yellow

colors, the circular yellow background, and the stylized type elements. Yet the Board denied that

there is “even a slight amount” of creativity permitted by Feist.

            In the context of a “compilation,” Feist teaches that “even a directory that contains

absolutely no protectible [sic] written expression, only facts, meets the constitutional minimum

for copyright protection if it features an original selection or arrangement.” 499 U.S. at 348.

While Speedway Motors contends that the elements of the Works are protectable, at bare

minimum the Works at issue here feature original selection and arrangement which satisfies the

creativity standard.

            The    Copyright   Office   has   repeatedly   and      consistently   registered   works

demonstrating levels of creativity that are, at best, equal to—and in many cases less than—the

creativity demonstrated by the Works.

            In view of the Copyright Office’s own prior registration decisions and examination

standards, as well as the Supreme Court’s teachings in Feist and related case law, the Copyright

Office’s decision to reject Speedway Motors’ registrations can only fairly be characterized as

arbitrary and capricious, an abuse of discretion, or not in accordance with law.


                               STATUTORY BASIS FOR RELIEF

            The Administrative Procedure Act, 5 U.S.C. §§ 701–706, authorizes courts to review

final agency actions and hold unlawful and set aside final agency actions, findings, and

conclusions that are arbitrary and capricious, an abuse of discretion, or otherwise not in

accordance with law. 5 U.S.C. § 706(2)(A). The APA also authorizes a reviewing court to


                                                 9
4829-3817-6965.1
   4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 10 of 14 - Page ID # 10




compel agency action that is unlawfully withheld. 5 U.S.C. § 706(1). The APA provides a cause

of action to challenge any final agency action taken pursuant to any statute where the action is

made reviewable by that statute, or where there is no other adequate remedy in a court. 5 U.S.C.

§ 704. The Court may further grant declaratory and injunctive relief pursuant to 28 U.S.C.

§ 2201–2202.

            Where, as here, the Copyright Office has refused to register a valid copyright claim, a

copyright applicant may file an action in federal district court against the Register of Copyrights

petitioning the court to review and set aside the Copyright Office’s action pursuant to 17 U.S.C.

§ 701(e) and 5 U.S.C. § 701 et seq.

            Defendant Maria Strong is the acting Register of Copyrights. As such, she is

responsible for overseeing the Copyright Office’s decision to register copyrights and has the

authority to direct the registration of a copyright application. See 17 U.S.C. § 701(a).

            The Copyright Office’s action, under the supervision of Ms. Strong or her predecessors,

in refusing to register the Works, was arbitrary, capricious and, an abuse of discretion, or

otherwise not in accordance with law, that violated Speedway Motors’ rights under the

Copyright Act.

            Speedway Motors has twice petitioned the Copyright Office to reconsider its refusals to

register to no avail. The Copyright Office’s refusals to register the Works in response to the

second requests for reconsideration constituted final agency action with respect to each

application. See 37 C.F.R. § 202.5(g). At this point, Speedway Motors has no further avenues to

seek administrative relief, and its only available recourse is to petition this Court to review and

vacate the Copyright Office’s refusals to register.




                                                 10
4829-3817-6965.1
   4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 11 of 14 - Page ID # 11




            Because the Copyright Office has refused to register the Works, until such time as the

Copyright Office’s decision is vacated and the Office registers the Works, Speedway Motors will

continue to be deprived of the benefits that are accorded to registered copyright claims—benefits

to which Speedway Motors is entitled under the Copyright Act and applicable law.


                                COUNT I
        REVIEW OF FINAL AGENCY ACTION ON SPEEDWAY MOTORS LOGO

            Speedway Motors repeats and re-alleges all preceding paragraphs.

            The Speedway Motors Logo Work meets the requirements for copyright protection

under federal law.

            Pursuant to federal law, Speedway Motors has the right to register its copyright claim in

the Speedway Motors Logo Work on the federal copyright registry.

            Defendant Strong is the agent of the United States with the official capacity to register

the S Logo Work but has failed to act in that capacity with respect to the Speedway Motors Logo

Work.

            Defendant Strong’s and the Copyright Office’s refusal to register the Speedway Motors

Logo Work is contrary to law and was further arbitrary, capricious, and represented an abuse of

discretion.

            Speedway Motors has exhausted its administrative remedies with respect to the

registration of the Speedway Motors Logo Work.

            Accordingly, Speedway Motors is entitled to a review of the Speedway Motors Logo

Work copyright application and corresponding records before the Copyright Office, a declaration

that the Copyright Office’s refusal is contrary to law, and an Order compelling the Copyright

Office to register the Speedway Motors Logo Work.



                                                  11
4829-3817-6965.1
   4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 12 of 14 - Page ID # 12




                                     COUNT II
                     REVIEW OF FINAL AGENCY ACTION ON S LOGO

            Speedway Motors repeats and re-alleges all preceding paragraphs.

            The S Logo Work meets the requirements for copyright protection under federal law.

            Pursuant to federal law, Speedway Motors has the right to register its copyright claim in

the S Logo Work on the federal copyright registry.

            Defendant Strong is the agent of the United States with the official capacity to register

the S Logo Work but has failed to act in that capacity with respect to the S Logo Work.

            Defendant Strong’s and the Copyright Office’s refusal to register the S Logo Work is

contrary to law and was further arbitrary, capricious, and represented an abuse of discretion.

            Speedway Motors has exhausted its administrative remedies with respect to the

registration of the S Logo Work.

            Accordingly, Speedway Motors is entitled to a review of the S Logo Work copyright

application and corresponding records before the Copyright Office, a declaration that the

Copyright Office’s refusal is contrary to law, and an Order compelling the Copyright Office to

register the S Logo Work.


                             COUNT III
   REVIEW OF FINAL AGENCY ACTION ON TEAM SPEEDWAY MOTORS LOGO

            Speedway Motors repeats and re-alleges all preceding paragraphs.

            The Team Speedway Motors Logo Work meets the requirements for copyright

protection under federal law.

            Pursuant to federal law, Speedway Motors has the right to register its copyright claim in

the Team Speedway Motors Logo Work on the federal copyright registry.




                                                  12
4829-3817-6965.1
   4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 13 of 14 - Page ID # 13




            Defendant Strong is the agent of the United States with the official capacity to register

the Team Speedway Motors Logo Work but has failed to act in that capacity with respect to the

Team Speedway Motors Logo Work.

            Defendant Strong’s and the Copyright Office’s refusal to register the Team Speedway

Motors Logo Work is contrary to law and was further arbitrary, capricious, and represented an

abuse of discretion.

            Speedway Motors has exhausted its administrative remedies with respect to the

registration of the Team Speedway Motors Logo Work.

            Accordingly, Speedway Motors is entitled to a review of the Team Speedway Motors

Logo Work copyright application and corresponding records before the Copyright Office, a

declaration that the Copyright Office’s refusal is contrary to law, and an Order compelling the

Copyright Office to register the Team Speedway Motors Logo Work.


                                         PRAYER FOR RELIEF

            Speedway Motors respectfully requests that this Court enter judgment in favor of

Speedway Motors as follows:

            A. Declare that Defendant Strong’s and the Copyright Office’s refusals to register

                   Speedway Motors’ Works are arbitrary, capricious, an abuse of discretion, or not in

                   accordance with law under 5 U.S.C. § 706 (2)(A);

            B. Reverse and vacate Defendant Strong’s and the Copyright Office’s decisions to

                   refuse to register Speedway Motors’ Works;

            C. Order Defendant Strong, and the officers, agents, employees, successors, and

                   servants of Defendant Strong and the Copyright Office, to register the Works in

                   accordance with this Court’s decision; and


                                                    13
4829-3817-6965.1
   4:20-cv-03089-JMG-MDN Doc # 1 Filed: 08/03/20 Page 14 of 14 - Page ID # 14




            D. Grant Speedway Motors such other relief as the Court deems just and proper.


                               REQUEST FOR PLACE OF TRIAL

            Pursuant to NE Civ. R. 40.1(b), Speedway Motors hereby requests that trial of this case

take place in Lincoln, Nebraska.




Dated: August 3, 2020
                                                   Respectfully submitted,

                                                   s/Elizabeth A. Luebbert
                                                   Charles J. Meyer (pro hac vice forthcoming)
                                                   Blake R. Hartz (pro hac vice forthcoming)
                                                   WOODARD, EMHARDT, HENRY,
                                                   REEVES & WAGNER, LLP
                                                   111 Monument Circle, Suite 3700
                                                   Indianapolis, Indiana 46204-5137
                                                   Telephone: (317) 634-3456
                                                   Fax: (317) 637-7561
                                                   Email: cjmeyer@uspatent.com
                                                   Email: bhartz@uspatent.com

                                                   Gregory C. Scaglione, #19368
                                                   Elizabeth A. Luebbert, #25875
                                                   KOLEY JESSEN P.C., L.L.O.
                                                   1125 S. 103rd St., Suite 800
                                                   Omaha, Nebraska 68124
                                                   Telephone: (403) 390-9500
                                                   Fax: (402) 390-9005
                                                   Email: greg.scaglione@koleyjessen.com
                                                   Email: liz.luebbert@koleyjessen.com

                                                   Attorneys for Speedway Motors, Inc.

#1780649




                                                 14
4829-3817-6965.1
